Title: John Adams to John Jay, 15 December 1784
From: Adams, John
To: Jay, John


        
          Sir
          Auteuil near Paris Decembr. 15. 1784
        
        I venture to address myself to you as Minister of foreign Affairs, because I Sincerely hope you have accepted that important Office.
        
        The Emperor of Morocco, Sent an Abassador last Winter to Holland to demand Materials for some Frigates, and as none of the great Maritime Powers, have the Courage or the Will to refuse Such Requisitions, obtained them. it now appeas probable, that they have been employed in Corsairs against American Trade. and one Virginia Vessell appears to have been taken and carried to Tangier. This has Spread an alarm and raised the Insurance on American Vessells, and rendered it necessary that something Should be Soon done.
        There is Danger of our making Mistakes upon this occasion. Some are of Opinion, that our Trade in the Mediterranean is not worth the Expence of the Presents We must make the Pyratical States to Obtain Treaties with them. others think it humiliating to treat with Such Ennemies of the human Race and that it would be more manly to fight them. The first I think have not calculated the Value of our mediterranean Trade, in which every one of our States are deeply interested: but this is not all. The piratical Corsairs will go all over the Ocean, and will even raise the Insurance upon all our Commerce So high as to cost Us more in this Single Article than all the Presents exacted would Amount to. The last have more Spirit than Prudence. As long as France England Holland the Emperor &c will Submit to be tributary to these Robbers, and even encourage them, to what Purpose should We make War upon them. The Resolution might be heroic but would not be wise.— The Contest would be unequal. They can injure Us very Sensibly, but We cannot hurt them in the smallest Degree. We have or shall have a rich Trade at Sea exposed to their Depredations. They have none at all, upon which We can make Reprisals.— if We take a Vessell of theirs We get nothing but a bad Vessell fit only to burn, a few Guns and a few Barbarians, whom We may hang or enslave if We will, and the Unfeeling Tyrants whose Subjects they are will think no more of it, than if We had killed so many Catter Pillars upon an Apple Tree. When they take a Vessell of ours they not only get a rich Prize, but they enslave the Men and if there is among them a Man of any Rank or Note they demand most exorbitant Ransoms for them. if We could even send a Force sufficient to burn a Town, their Unfeeling Governors would only insult and deride.
        Unless it were possible then to perswade the great maritime Powers of Europe to Unite in the Suppression of these Pyracies it would be very Imprudent for Us to entertain any Thoughts of contending with them, and will only lay a foundation, (by irritating their

Passions and increasing their Insolence and their Demands) for long and severe Repentance. I hope therefore We shall think of nothing but treating with them.
        But how? where is the Money? France calls upon Us to fullfill Our Engagements with her, both for Interest and Principal, and our Creditors in Holland who are very numerous, will soon be uneasy unless Something is done for their Security. Holland is the only Place where We can borrow Money and there it will be impracticable, unless our European Debt at least be consolidated.
        If Congress therefore think of borrowing in Holland, they must begin by laying Duties at home to pay the Interest.
        I have not time to enlarge at present on any Subject.— This is the most pressing, and deserves the immediate Attention of Congress and their Ministers, of whom I hope you are one, as I am very Sure no Man is better qualifyed or better disposed. but if unfortunately you should not be in Office let me pray you to transmit the substance of this Letter to Congress.
        With great and Sincere Respect / and Esteem I have the Honour / to be
        
          John Adams
        
      